 

Exhibit 10.4

SHARED SERVICES AGREEMENT
(WLIB)

This SHARED SERVICES AGREEMENT (the “Agreement”), effective as of November 25,
2019 (the “Effective Date”), is entered into by and between WBLS-WLIB LLC, an
Indiana limited liability company (“Company”), and Mediaco Holdings Inc., an
Indiana corporation (“Service Provider”).

RECITALS

WHEREAS, Service Provider is the prime tenant pursuant to that certain February
23, 1996 Lease (as amended, the “Prime Lease”) of certain real estate located on
the 7th Floor of an office building located at 395 W. Hudson St., New York, New
York (the “Space”), and Service Provider uses the Space for the business and
operations of radio broadcast stations WQHT-FM, New York, NY (Facility ID No.
19615) and WBLS-FM, New York, NY (Facility ID No. 28203) (the “Service Provider
Stations”);

WHEREAS, Company is the licensee of radio broadcast station WLIB-AM, New York,
NY (Facility ID No. 28204) (the “Station”);

WHEREAS, concurrently herewith Service Provider and an affiliate of Service
Provider (as Licensee) and Company (as Programmer) are commencing a Local
Programming and Marketing Agreement permitting Company to rebroadcast
programming of the Station on WQHT-FM’s HD-2 channel (the “HD-2 LMA”); and

WHEREAS, Company desires to receive, and Service Provider is willing to provide,
the Services (defined below), for the compensation, and otherwise on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the parties agree as
follows:

AGREEMENT

Article 1
Services

1.1Provision of Services. During the term of this Agreement, Service Provider
will allow Company, on the terms and conditions described herein, to use Service
Provider’s facilities and equipment and to use Service Provider personnel, to
assist Company in performing the Company’s obligations with respect to the
ownership and operation of the Station consistent with past practices (the
“Services”). All of the Services shall be for the sole use and benefit of
Company.

Confidential Treatment Requested by

Emmis Communications Corporation

 

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

1.2Termination of Services. Company may elect to terminate any or all of the
Services at any time upon thirty (30) days’ written notice to Service Provider,
provided that no such termination shall relieve Company of its obligation to pay
all amounts owing hereunder in connection with the Services through the
effective date of such termination, together with the amount of all third-party
commitments or cancellation charges incurred by Service Provider in connection
with such termination.

Article 2
Compensation

2.1Compensation. Company will reimburse Service Provider for all out of pocket
costs and expenses relating to, or incurred in connection with providing, the
Services, including without limitation payments to third parties, purchase or
leasing of equipment or supplies, rental value of equipment owned or leased by
Service Provider, personnel, taxes, overhead, and management, but only to the
extent that such costs and expenses are incremental to the costs and expenses
Service Provider otherwise incurs in the operation of the Service Provider
Stations, and provided further that Company shall separately engage or employ,
and separately compensate, any employee of Service Provider who is providing
services to the Station. Such compensation to Service Provider will be paid
within [***] of invoice in immediately available funds, without offset,
deduction, or counterclaim.

Article 3
Required CONSENTS

3.1Required Consents. Service Provider shall use commercially reasonable efforts
to obtain any consents from third parties required to enable Service Provider to
perform the Services (“Required Consents”), with all out-of-pocket expenses that
may be associated with such efforts to be prepared by the Company. Company shall
cooperate with Service Provider and provide Service Provider such assistance
with regard to obtaining Required Consents as Service Provider may request.
Notwithstanding anything in this Agreement to the contrary, if any third-party
consent is required under an applicable agreement to permit shared use or
sublicensing of an agreement pursuant hereto, then such use or sublicensing is
subject to receipt of such consent. Neither party shall be obligated by this
Agreement to pay any fee to any third party to obtain any Required Consent. If
Service Provider is unable to obtain a Required Consent, Service Provider shall
have no obligation hereunder to provide the applicable Services to which such
Required Consent relates.

Article 4
Confidentiality; INTELLECTUAL PROPERTY

4.1Confidentiality. Each party will hold the confidential information of the
other in confidence, and will share such information only with such party’s
employees, contractors, or agents on a need to know basis, and will not release
or use such information to the detriment of the other party.

2

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

4.2Intellectual Property. Nothing in this Agreement shall be construed as an
assignment or grant of any right, title or interest in any trademark, copyright,
design, trade name, patent right or other intellectual property right.

Article 5
Personnel

5.1Personnel. Each party’s Personnel will remain employees, contractors, agents
or representatives, as applicable, solely of such party, and will be under the
direction, control and supervision of such party.

Article 6
LIMITATION OF LIABILITY; INDEMNITY

6.1Limitation of Liability. Neither party shall be liable to the other for
monetary damages for any losses, claims, damages, or liabilities arising from
any act or omission taken or omitted hereunder to the extent such act or
omission was taken in good faith, was not attributable to such party’s material
breach of this Agreement, and did not constitute fraud, willful misconduct, or
recklessness. Notwithstanding any other provision herein, in no event shall
either party have any liability to the other hereunder for any lost profits or
consequential, punitive, special or indirect damages in connection with the
performance or nonperformance of this Agreement (whether resulting from
negligence or otherwise). Other than indemnification for third party claims
under Section 6.3 and claims of fraud, willful misconduct or recklessness, the
maximum liability of Service Provider to Company in connection with this
Agreement, shall be the sum of the costs of the Services paid by Company to
Service Provider hereunder during the twelve months preceding the date on which
the claim first arose.

6.2Disclaimer of Warranties. Notwithstanding any other provision herein, Service
Provider makes no representation or warranty, express or implied, with respect
to the Services or Service Provider personnel provided pursuant to this
Agreement, all of which are expressly disclaimed and waived by Company.

6.3Indemnity. Company will defend, indemnify, and hold harmless Service
Provider, Landlord under the Prime Lease, and their respective affiliates,
partners, members, officers, directors, managers, employees, agents,
contractors, licensees and invitees (“Indemnified Parties”) from and against all
suits, claims, demands, liability, damages, costs, and expenses relating to
third party claims of every kind and nature, including reasonable attorneys’
fees and expenses, arising out of or relating to breach or default by Company of
this Agreement and the acts or omissions of Company’s Personnel.

Article 7
Term and Termination

7.1Term. The term of this Agreement will commence on the Effective Date and will
continue until the first to occur of: (a) August 14, 2023, (b) the termination
of the Prime Lease, unless sooner terminated in accordance with the terms
hereof, and (c) the Company’s election to terminate (the “Term”).

3

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

7.2Termination for Breach. Each party will have the right to terminate this
Agreement in whole or in part by giving to the other party written notice of
termination if (i) the other party fails to make any payment due under this
Agreement or perform any of the other obligations imposed upon it in any
material respect under this Agreement, (ii) the non-breaching party sends the
breaching party written notice of such failure, (iii) with respect to a monetary
failure, Company does not cure the failure within [***] following the date of
notice, but no more than two such cure periods shall be permitted, and (iv) with
respect to a non-monetary failure, the breaching party does not cure the failure
within [***] following the date of notice.

7.3Effect of Termination.

(a)Upon termination or expiration of this Agreement or a Service, Service
Provider and Company shall promptly return to each other any of the other
party’s equipment and materials containing the other party’s confidential
information that are in the first party’s possession or control and that are not
required for use in connection with any non-terminated Services. No termination
shall relieve a party of liability for failure to comply with this Agreement
prior to termination.

(b)If a portion of the use of Services provided by this Agreement is terminated
pursuant to the terms of this Agreement, then (i) the Company shall be obligated
to pay within five (5) business days after termination of this Agreement with
respect to such use or Service all fees and expense reimbursements owing for the
Services and otherwise hereunder through the effective date of such termination,
together with the amount of all third-party commitments or cancellation charges
incurred in connection with such termination, and (ii) such partial termination
shall not affect the other terms and conditions of this Agreement with respect
to any other Service then being provided pursuant to this Agreement, except in
the case of a termination for breach pursuant to Section 7.2.

7.4Survival. The following provisions of this Agreement will survive the
termination or expiration of this Agreement: Sections 4, 6, 7, and 8.2.

7.5Force Majeure. Neither party shall be liable for any default or delay in the
performance of its non-monetary obligations under this Agreement if, and to the
extent that, the default or delay is caused, directly or indirectly, by a Force
Majeure Event. “Force Majeure Event” means an event such as a fire, flood,
earthquake, war, act of terrorism, labor disputes, government or court action,
failure of facilities, or act of God, with respect to which the non-performing
party is without fault and the default or delay results from causes beyond such
party’s reasonable control.

Article 8
access to SPACE

8.1Company Personnel Access. During the Term, Company personnel may have access
to such portions of the Space as Service Provider shall from time to time
designate in accordance with past practices for the purpose of producing
programming for the Station, transmitting the Station’s programming to Company’s
transmission tower site, Company work relating to such programming and
transmitting, and for such other purposes as are mutually agreed

4

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

by Company and Service Provider. No consideration shall be due for such use of
the Space beyond the consideration otherwise due under this Agreement. Company
shall not make any alterations to the Space without the advance written consent
of Service Provider, which may be granted or withheld in Service Provider’ sole
discretion. Only those employees, agents, and invitees of Company who have been
approved by Service Provider in writing in advance will be permitted into the
Space (the “Company Personnel”). Company and Company Personnel shall comply with
all rules, regulations, and procedures established by Service Provider and/or
the Prime Landlord, as in effect from time to time.

8.2Subordination to and Compliance with Prime Lease. This Agreement is expressly
subordinate to the Prime Lease and, in the event that provision of the Services
shall conflict in any respect with the Prime Lease, the Prime Lease shall
control and this Agreement shall be deemed modified to eliminate such conflict.
Company will keep, observe, and perform every term, provision, covenant, and
condition required pursuant to the Prime Lease, all of which are incorporated
herein by reference, to the extent relating to Company’s use of any part of the
Space, and will not do or permit anything to be done that could constitute a
default under the Prime Lease. Service Provider will have the same rights and
remedies with respect to a breach of hereof or of the Prime Lease as the
Landlord thereunder would have as against Service Provider, and Service Provider
will have, with respect to Company, all of the rights as the Landlord under the
Prime Lease would have. Service Provider will not be responsible for any breach
of the Prime Lease by the Landlord under the Prime Lease.

8.3Insurance. Company will procure and maintain the following policies of
insurance during the Term, each naming Service Provider as an additional
insured: (a) Statutory Workers’ Compensation including $[***] Employers’
Liability; (b) Commercial General Liability including personal injury with
limits not less than $[***] per occurrence; and (c) fire and extended coverage
insurance on its property in the Space. Company will provide [***] written
notification of any cancellation or expiration of any such policy, and will
provide certificates of such policies to Service Provider upon request.

Article 9
MISCELLANEOUS

9.1Relationship of the Parties. Each party will be deemed to be an independent
contractor and not an agent, joint venturer or representative of the other
party. Neither party will have the right to create any obligations or
responsibilities on behalf of or in the name of the other party. Neither party
will hold itself out as a partner, employee, franchisee, representative, servant
or agent of the other party.

9.2Waiver. The failure of any party hereto to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

5

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

9.3Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service or (iv) when delivered by telecopy (with respect to this clause (iv),
solely if receipt is confirmed), addressed as follows:

If to Company:

c/o Emmis Radio, LLC
One Emmis Plaza
40 Monument Circle
Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
Tel: (317) 684-6565
Facsimile: (317) 684-5583

With a copy (which shall not constitute notice) to:

Edinger Associates PLLC
1725 I Street, NW, Suite 300
Washington, DC 20006
Attn: Brook Edinger
Tel: (202) 747-1693
Facsimile: (202) 747-1691

If to Service Provider:

Mediaco Holdings Inc.
C/O SG Broadcasting LLC
767 Fifth Ave, 12th Floor
New York, NY 10153
Attention: Gail Steiner, General Counsel
Tel: [***]
Facsimile: [***]

with a copy (which shall not constitute notice) to:

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Justin W. Chairman
Tel: (215) 963-5061
Facsimile: (215) 963-5001

or to such other address or addresses as the parties may from time to time
designate in writing.

6

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

9.4Assignment. No party shall assign this Agreement or any part thereof without
the prior written consent of the other party, which shall not be unreasonably
withheld. No assignment shall relieve a party of any obligations or liabilities
under this Agreement. Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. Notwithstanding anything herein to the
contrary, (a) Service Provider may assign this Agreement to any entity that is
the successor Tenant under the Prime Lease, provided that such assignee agrees
to assume all of the rights and obligations of Service Provider hereunder, and,
in the event of such an assignment by Service Provider, Service Provider shall
be released from all obligations hereunder from and after the effective date of
such assignment, and (b) Company may assign this Agreement to any entity that is
the successor FCC licensee of the Station, and, in the event of such an
assignment by Company, Company shall be released from all obligations hereunder
from and after the effective date of such assignment.

9.5Rights of Third parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
parties hereto, any right or remedies under or by reason of this Agreement.

9.6Expenses. Except as otherwise provided herein, each party shall bear its own
expenses incurred in connection with this Agreement and the transactions herein
contemplated whether or not such transactions shall be consummated, including
all fees of its legal counsel, financial advisers and accountants. No party may
make any offset against amounts due to any other party pursuant to this
Agreement.

9.7Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York.

9.8Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.9Entire Agreement. This Agreement (together with the Schedules hereto)
constitutes the entire agreement among the parties relating to the transactions
contemplated hereby and supersedes any other agreements, whether written or
oral, that may have been made or entered into in respect of the subject matter
hereof.

9.10Amendments. This Agreement may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed in the same manner as
this Agreement and which makes reference to this Agreement.

9.11Severability. If any provision of this Agreement is held invalid or
unenforceable by the Federal Communications Commission or any court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. The parties further agree that if any provision contained herein is,
to any extent, held invalid or unenforceable in any respect under the Laws
governing this Agreement, they shall take any actions necessary to render the
remaining provisions of this Agreement valid and enforceable to the fullest
extent permitted by Law and, to the extent necessary, shall amend or otherwise
modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the parties to the fullest extent possible.

7

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

9.12Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a)Each of the Service Provider, on the one hand, and Company, on the other
hand, agrees that any dispute, controversy or claim arising out of or relating
to this Agreement or the transaction contemplated thereby shall be resolved only
in the Courts of the State of New York sitting in the County of New York or the
United States District Court for the Southern District of New York and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the Service
Provider, Company, by this Agreement irrevocably and unconditionally:

(i)submits for itself and its property in any Action relating to this Agreement,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Courts of the State of New York sitting in the
County of New York, the court of the United States of America for the Southern
District of New York and appellate courts having jurisdiction of appeals from
any of the foregoing and agrees that all claims in respect of any such Action
shall be heard and determined in such New York State court or, to the extent
permitted by Law, in such federal court;

(ii)consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii)agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 9.3; and

(iv)agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of New
York.

(b)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

8

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

 

9.13Compliance with Communications Act. The transactions contemplated by this
Agreement are intended to comply with the Communications Act of 1934, as
amended, and the rules of the Federal Communications Commission. Such
transactions will not be deemed to constitute “joint sales,” “time brokerage,”
or “local marketing” arrangements, and this Agreement will not give Service
Provider any rights to control the policies, finances, operations, management or
programming of the Company station.

[SIGNATURE PAGE FOLLOWS]

 

 

9

--------------------------------------------------------------------------------

Confidential Treatment Requested by

Emmis Communications Corporation

SIGNATURE PAGE TO SHARED SERVICES AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Shared Services
Agreement to be duly executed as of the date first written above.

 

SERVICE PROVIDER:

 

MEDIACO HOLDINGS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President,

General Counsel & Secretary

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY:

 

WBLS-WLIB LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President,

General Counsel & Secretary

 

 